Case: 10-50888 Document: 00511500435 Page: 1 Date Filed: 06/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 7, 2011
                                     No. 10-50888
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PAUL EDWARD COPELAND,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:10-CR-136-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Paul Edward Copeland, an unlicensed gun dealer, has appealed his jury
convictions of selling a firearm at a gun show to an alien who was not lawfully
in the United States, a violation of 18 U.S.C. § 922(d)(5)(A). Copeland contends
that the district court erred in denying his motion for a judgment of acquittal
because the Government failed to prove beyond a reasonable doubt that he knew
or had reason to know that the purchaser of the firearm, Hipolito Aviles, was an
illegal alien.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50888 Document: 00511500435 Page: 2 Date Filed: 06/07/2011

                                  No. 10-50888

      In reviewing a conviction for sufficiency of the evidence, this court will
affirm if a reasonable fact finder could have concluded that the evidence
established the elements of the offense beyond a reasonable doubt. United
States v. Santillana, 604 F.3d 192, 195 (5th Cir. 2010). The evidence, credibility
determinations, and reasonable inferences drawn therefrom are viewed in the
light most favorable to the Government. Id. “The intent necessary to support
a conviction can be demonstrated by direct or circumstantial evidence that
allows an inference of an unlawful intent, and not every hypothesis of innocence
need be excluded.”    United States v. Yi, 460 F.3d 623, 629 (5th Cir. 2006)
(internal quotation marks and citation omitted).
      Under section 922(d) of Title 18, United States Code, it is “unlawful for
any person to sell or otherwise dispose of any firearm or ammunition to any
person knowing or having reasonable cause to believe that such person— . . .
(5) who, being an alien—(A) is illegally or unlawfully in the United States.”
§ 922(d)(5)(A) (paragraph breaks omitted; emphasis supplied).            It is the
purchaser’s status as an illegal alien that makes the activity of selling a firearm
to him criminal. United States v. Murray, 988 F.2d 518, 521-22 (5th Cir. 1993).
To show that the defendant had the criminal intent to commit the offense, the
Government must show that the defendant knew or had reasonable cause to
believe that the purchaser was an illegal alien. Id.
      With the assistance of another person, who was translating from Spanish
to English, Aviles negotiated with Copeland at a gun show over the price of a
firearm that Copeland was selling. Copeland refused to sell the pistol directly
to Aviles because he did not have proper identification. Copeland sold the gun
instead to Aviles’s companion, who could produce identification. If Aviles was
not a prohibited person, he could have purchased the gun himself, and there
would have been no need to use a strawman. Based on the circumstances of the
transaction, a reasonable juror could have found that Copeland had reason to



                                         2
    Case: 10-50888 Document: 00511500435 Page: 3 Date Filed: 06/07/2011

                                  No. 10-50888

believe that Aviles was the true purchaser of the pistol, and that Aviles could not
do so legally because he was an illegal alien. See Santillana, 604 F.3d at 195.
      We note that the judgment recites erroneously that Copeland was
convicted of violating 18 U.S.C. § 922(a)(1)(A). The judgment is AFFIRMED AS
MODIFIED to correct this clerical error and to reflect that the conviction is of
a violation of 18 U.S.C. § 922(d)(5)(A).




                                           3